"WalkeR, J.,
dissenting: A man’s intention cannot, in the nature of things, have anything to do with the slanderous character of his words. He is to be judged by what his words mean, and not by what his secret intention may have been. The law gives an action for slander because of the dangerous tendency of the words. You violate a fundamental maxim of the law when you say that a man may utter words which, on their very face, mean one thing defamatory of his neighbor, and yet another because he did not intend that they should have that meaning. It is not his intent that does the harm, but his actual words. It is a well-known maxim of the law that a man is presumed to intend the natural consequences of his acts. It ignores his hidden purpose and measures his liability by what he has done or said, if it is injurious in its consequences. His secret intention is something intangible and sometimes unprovable, and he must, therefore, be held to have meant what *184his words import. If the doctrine of the majority is to be declared as the law, a man may utter words outrageously derogatory of his neighbor, and unless they constitute what the law regards as a slander per se, he is not liable, unless he had the bad motive. This cannot be the law. I have the highest authority for saying that it is not. “In actions for defamation it is immaterial what meaning the speaker intended to convey. He máy have spoken without any intention of injuring another’s reputation, but if he has in fact done so, he must compensate the party. He may have meant one thing and said another; if so, he is answerable for so inadequately expressing his meaning. If a man in jest conveys a serious imputation, he jests at his peril. Or he may have used ambiguous language .which to his mind was harmless, but to which the bystanders attributed a most injurious meaning; if so, he is liable for the injudicious phrase he selected. "What was passing in his own mind is immaterial, save in so far as his hearers could perceive it at the time. Words cannot be construed according to the secret intent of the speaker. 'The slander and the damage consist in the apprehension of the hearers.’ ” Newell on Slander, p. 301, sec. 22.
In Belo v. Smith, 42 S. W., 850, the Court said substantially, that in an action for using defamatory words, it is not so much the idea which the speaker or writer intends to convey, as what he does in fact convey. If the language used may import a slanderous charge, its meaning must be ascertained from the words as commonly understood, and as to how they would impress the bystanders, and not from what the defendant intended by it. The intention of the speaker is material, not on the question of liability, but only as bearing on the question of damages. The cases supporting the principle just stated are very numerous, and emanate from courts of the highest authority upon the subject. King v. Sassaman, 54 S. W., 304; Dunlevy v. Wolerman, (Mo.) 79 S. W., 1165; Williams v. McKee, (Tenn.) 38 S. W., 730; Short v. Acton, (Ind.) 71 N. E., 505; Nicholson v. Rust, (Ky.) 52 S. W., 933; Hamlin v. Fautl., 95 N. W., 955; Jackson v. Williams, (Ark.) 123 S. W., 751; Hatch v. Potter, (Ill.) 43 Am. Dec., 88; Holmes v. Jones, (N. Y.) *18541 N. E., 409. In Rodgers v. Kline, 31 Am. Rep. (Miss.), 389, the Court said: “Tbe absence of this intent or purpose does not per se exonerate tbe publishers of tbe article from responsibility, if in fact sucb language was used in it as would inflict an illegal injury on plaintiff; for tbe injury to bim would be all tbe same, whether it was' tbe result of design on the part of defendants or of their carelessness and negligence.”
I have not discussed the question whether 'the words used, being in their nature an unequivocal though not direct charge of larceny, are actionable per se. . There is authority for saying that they are, and similar words have been held to constitute slander per se. Estes v. Autrobus, 13 Am. Dec. (Mo.), 496; Hinesley v. Sheets, 63 Am. St. Rep. (Ill. App.), 356; Alcom v. Bass, 46 N. E. (Ind.), 1024; Bornman v. Boyer, 5 Am. Dec. (Pa.), 380. In Alcorn v. Bass, supra, the Court said: “If the words charged, taken in connection with the circumstances under which they are alleged to have been spoken, were calculated to induce the hearers to suspect that the plaintiff was guilty of the crime of larceny,' they were actionable. Drummond v. Leslie, 5 Blackf., 453. The words alleged to have 'been spoken by appellant, ‘Well, I believe you took it,’ were not actionable per se, but they might be so by reason of extrinsic facts, including other words spoken in the same conversation.” See, also, Wozelka v. Hettrick, 93 N. C., 10, which seems to be practically to the same effect.
In this ease, the words uttered, under any possible or reasonable construction of them, clearly and unmistakably implied a charge of slander, and they present a very aggravated case. The use of them was the equivalent of saying that the defendant had stolen the cotton, and, therefore, they amounted to a charge of larceny; in other words, they meant that the plaintiff had committed larceny, and nothing else. The law does not permit a man to clearly insinuate, in the presence and hearing of others and in the most insulting way, that his neighbor, who is also present, has stolen cotton, and excuse himself because he did not say, in so many words, and in direct and positive speech, that he had stolen it. The insinuation, under the circumstances, stands for the express charge, for it does just as much harm and tends *186to a breach of the peace. If a fight had ensued, we would not hesitate to hold 'the defendant guilty of an affray, because of the provocation he gave. I cannot well distinguish the words in this case from those which were held, at this term, in Fields v. Bynum, 156 N. C., 413, to be actionable, except in this respect, that they are more offensive and more significant of a purpose to slander and defame the plaintiff. In that case, the defendant accused the plaintiff of burning the mill, and added that his neighbors believed it, as he burnt it last June; while in this case the defendant plainly accused the plaintiff of stealing the cotton, if his words mean anything at all. "What were they? “I have been over to my brother Tom’s helping to watch his cotton, as Dave McCall has been taking it”; that his brother had caught him “taking some pokes of cotton out of the patch the night before.” He said to plaintiff that his brother had told him he had taken the cotton, and he had better fix it up. This was in the presence of Charles Simpson. Even after plaintiff had denied taking the cotton, he repeated the charge against him, saying: “Thomas saw you take it, and you know you got it,” and upon further denial, he persisted in making the accusation. In the Fields case there was no more unequivocal charge of arson than in this case of larceny. In both cases the words imputed but one thing, the perpetration of a felony — in the one case, arson, and in the other, larceny; and it is impossible to make anything else out of them. In the Fields case the words were not privileged because of the time, place, and manner of using them. That was one question in the case; the other was whether they were actionable, to which we gave an affirmative answer.
But it is said that the issues submitted were those raised by the plaintiff’s own allegations and the denials of the answers. I do not so understand the allegations of the complaint. The words are set out with an innuendo, the office of which is to show the meaning and application of the charge, and is merely explanatory of the preceding words. It is said to mean no more than id esi (that is) or scilicet (a word used in pleadings), as introductory to a more particular statement of matters previously mentioned in general terms. Black’s Dict. (1 Ed.), *187626; 25 Cyc., 449. It is intended to disclose tbe injurious sense imported by tbe charge. 25 Cyc., 451. Where the words are actionable per se or the meaning of the publication is plain and unambiguous, the use of it is not required, as its peculiar function is to point the meaning of the words. It has no reference to the intention of the speaker who made the charge. It is what he.says and his words mean, and not what he intended, that hurts, or makes his victim smart under his plain accusation ; and so it has been said that want of actual intent to injure furnishes no legal excuse. Read, then, the complaint in the light of these principles, and we find that nothing is said about intent, but everything about the meaning of the defendant’s words, if it was necessary to explain that which was perfectly intelligible. No reasonable man in that audience could have heard the words without knowing instantly and without the trouble of thinking, what the defendant meant. It was, therefore, prejudicial error to inject into the issues submitted by the court, the question of intent. The court should have accepted, and submitted to the jury, the issues tendered by the plaintiff. The charge also was erroneous, in that it made the liability of the defendant turn entirely upon the intent with which the words were used, and not upon their meaning and the impression they made and were calculated to make upon his hearers, or, at least, the court laid too much emphasis upon the intent and misled the jury. They may have found the words to have been slanderous, and yet gave the verdict against the plaintiff, because they did not find that he had the intent to slander. This error in the charge is the subject of several of the assignments of error, and permeates' the entire charge. It is more pronounced in the instruction, that “words to be slanderous must be spoken with the intent to charge the crime of larceny,” which is duly excepted to in the second assignment of error. I do not understand that to be the law, but rather the meaning and effect of the words which are used, without regard to the intent, which would not injure if the words had not been spoken.
My conclusion is that there should be a new trial for the alleged error.
Hoke, J., concurs in this opinion.